Per Curiam.
This appeal is taken from a judgment rendered by the trial court on the cross-complaint of appellee Louisa Z. Watson, foreclosing a mortgage on certain real estate to which appellant held the legal title.
1. We have carefully examined the record in this case, and are of the opinion that the correct result was reached in the trial court. The record and briefs do not disclose any error prejudicial to appellant, and the judgment should therefore be affirmed. The questions presented are not new or unusual, and a discussion of them would be of no value to the legal profession, and certainly would be of no advantage to the parties to this suit.
The judgment of the lower court is therefore affirmed without opinion.